             Case 1:21-cr-00036-CJN Document 18 Filed 02/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
        v.                                   )       CRIMINAL NO. 21-CR-00036
                                             )
                                             )
GINA M. BISIGNANO                            )

MOTION FOR ADMISSION OF A. CHARLES PERUTO, JR., ESQUIRE, PRO HAC VICE

        Pursuant to Criminal Local Rule 44.1 (c) & (d), Defendant GINA M. BISGNANO moves

for the admission and appearance of attorney Charles Peruto, Jr. pro hac vice in the above-

captioned case. This motion is supported by the Declaration of Mr. Peruto, filed herewith. As set

forth in Mr. Peruto’s declaration, he is admitted and an active member in good standing in the

following courts and bars for more than five (5) years:

   1.   The Commonwealth of Pennsylvania; and

   2. United States District Court for the Eastern District of Pennsylvania.

        This Motion is supported and signed by Robert L. Jenkins, Jr., an active and sponsoring

member of the Bar of this Court.

                                             Respectfully submitted,

                                             BYNUM & JENKINS

DATED: 02/10/2021                    By:     /s/Robert L. Jenkins, Jr.
                                             Robert L. Jenkins, Jr., Esquire
                                             U.S. District Court Bar No.: CO0003
                                             Bynum & Jenkins Law
                                             1010 Cameron Street
                                             Alexandria, VA 22314
                                             (703)309-0899 Telephone
                                             (703) 229-8652 Fax
                                             RJenkins@BynumAndJenkinsLaw.com
                                             Counsel for Defendant GINA M. BISIGNANO
            Case 1:21-cr-00036-CJN Document 18 Filed 02/11/21 Page 2 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
       v.                                   )       CRIMINAL NO. 21-mj-00090
                                            )
                                            )
GINA M. BISIGNANO                           )

                                CERTIFICATE OF SERVICE

       I hereby certify on the 10th day of February, 2021, a copy of same was electronically

filed using the CM/ECF system and thus delivered to the parties of record and in pursuant to the

rules of the Clerk of Court.

DATED: 02/10/2021                           /s/Robert L. Jenkins, Jr.
                                            Robert L. Jenkins, Jr., Esquire
